                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                                   :      CHAPTER 11
                                                         :
WSCE CORP.                                               :      CASE NO.        5:21-01873-MJC
                                                         :
                                  DEBTOR                 :




               OBJECTION OF THE UNITED STATES TRUSTEE TO THE
          APPLICATION TO APPROVE EMPLOYMENT OF DEBTOR’S COUNSEL

           The United States Trustee (“UST”), by and through his undersigned counsel, hereby

objects to the Application to Approve Employment of Counsel for WSCE Corporation (the

“Debtor”). In support of the objection, the United States Trustee respectfully states as follows:

                                   PRELIMINARY STATEMENT

           1.      On August 25, 2021, the Debtor filed the instant proceeding under Chapter 11 of

the United States Bankruptcy code along with an Application to Employ J. Zac Christman as

Counsel (“Application to Employ”). Docket Entry Numbers 1 1, 4.

           2.      Pursuant to L.B.R. 2014-1(c), the UST’s deadline to object to the Application to

Employ is September 15, 2021. The UST files the instant Objection for the purpose of scheduling

a hearing at which the Court may consider the merits of the Application to Employ and the

objections of any interested parties, including, but not limited to the UST.

                                            JURISDICTION

           3.      . The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 151, § 157(a)

and (b)(1) and 1334(a) and (b). This matter is a core proceeding pursuant to 28 U.S.C. §§ 157(a),




1
    Hereinafter “Doc. No.”




Case 5:21-bk-01873-MJC             Doc 19 Filed 09/03/21 Entered 09/03/21 12:49:28               Desc
                                   Main Document     Page 1 of 7
(b)(1) and (2)(A). Venue of this matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

        4.      Pursuant to 28 U.S.C. § 586, the UST is charged with monitoring the federal

bankruptcy system. See United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas

Sys., Inc.), 33 F.3d 294, 295-96 (3d. Cir. 1994) (noting that 11 U.S.C. § 307 give the U.S. Trustee

“public interest standing”); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498,

500 (6th Cir. 1990) (describing the U.S. Trustee as a “watchdog”).

        5.      The UST has standing to be heard on the Application to Employ pursuant to 11

U.S.C. § 307.

                                        BACKGROUND

        6.      As noted above, on August 25, 2021, the Debtor filed a Petition under Chapter 11

of the United States Bankruptcy Code at Case No. 5:21-01873 MJC. Doc. No. 1.

        7.      On Schedule A/B, the Debtor claimed an interest in real property located at 141

Northslope II Road, East Stroudsburg, Pennsylvania 18302. Doc. No. 1, Sch. A/B, q. 55.

        8.      On Schedule G, the Debtor claims an interest in a lease with Luis and Zoraida

Ramos (the “Ramos”) for the above-referenced real property. Doc. No. 1, Pg. 19. Furthermore,

the Debtor states that the “Contract” will be assumed.

        9.      On the Debtor’s Statement of Financial Affairs (Official Form 207), the Debtor

identifies Luis Ramos as its President and Controlling Shareholder with 100% interest. Doc. No.

1, Pg. 28.

        10.     Also, on August 25, 2021, the Debtor filed the Application to Employ with an

attached Verification of Disinterestedness from Mr. Christman. Doc, No. 4.




Case 5:21-bk-01873-MJC         Doc 19 Filed 09/03/21 Entered 09/03/21 12:49:28                Desc
                               Main Document     Page 2 of 7
       11.     In particular, the Verification of Disinterestedness from Mr. Christman disclosed

the fact that Mr. Christman presents the Debtor’s principal, Luis Ramos, in a Chapter 13 case.

Doc. No. 4, Ex. 1, ¶ 2.

       12.     On January 29, 2020, Mr. Ramos filed a pro se Chapter 7 bankruptcy case in the

United States Bankruptcy Court for the Middle District of Pennsylvania at Case No. 5:20-00307

MJC (the “Personal Case”).

       13.     On June 30, 2020, Mr. Christman entered his appearance on behalf of Mr. Ramos

and moved to convert the case to one under chapter 13. Doc. No. 42 (Case No. 5:20-00307).

       14.     In his Personal Case, Mr. Ramos identified his principal residence as 141

Northslope II Road, East Stroudsburg, Pennsylvania 18302 (the “Residence”), the same property

the Debtor claims to own on Schedule A in the instant case.

       15.     In his Personal Case, Mr. Ramos failed to identify the Debtor as a creditor and did

not provide the Debtor notice of the Chapter 7 filing. Doc. No. 4 (Case No. 5:20-00307).

       16.     On Schedule A/B in the Personal Case, Mr. Ramos claimed an ownership interest

(fee simple) in the Residence. Doc. No. 1, Pg. 11 (Case No. 5:20-00307).

       17.     Subsequent thereto, Mr. Ramos, with the assistance of Mr. Christman, amended

Schedule A/B to claim an interest (equitable owner) in the Residence. Doc No. 41.

       18.     On amended Schedule G, Mr. Ramos failed to claim any executory or unexpired

leases. Doc. No. 41.

       19.     Furthermore, on amended Schedule J, Mr. Ramos failed to claim an on-going

monthly expense for rent or home ownership. Doc. No. 41.




Case 5:21-bk-01873-MJC        Doc 19 Filed 09/03/21 Entered 09/03/21 12:49:28               Desc
                              Main Document     Page 3 of 7
        20.     Title to the Residence is in the name of the Debtor as evidenced by the Deed

recorded in the Office of the Recorder of Deeds for Monroe County at Book No. 2439, Page No.

7009.

        21.     On June 19, 2014, Mr. Ramos, in his capacity as Sole Shareholder for the Debtor,

executed and delivered to Secured Investment High Yield Fund, LLC a Promissory Note (the

“Note”) in the original principal sum of $44,200.00. A copy of the Note is attached hereto and

marked as Exhibit “A”.

        22.     The Note is secured by the Residence and accompanied by a Mortgage dated June

19, 2014 and recorded in the Office of the Recorder of Deeds for Monroe County on June 23,

2014, at Book No. 2439, Page No. 7013. A copy of the Mortgage is attached hereto and marked

as Exhibit “B”.

        23.     Upon information and belief, the Residence is the single largest asset of the Debtor

in the instant Chapter 11 case.

        24.     Upon information and belief, the Ramos were delinquent on their obligations to the

Debtor under the purported oral lease at the time of filing and have no intention or ability to make

the necessary payments to the Debtor.

                                              ARGUMENT

        25.     11 U.S.C. § 327(a) allows the trustee of a bankruptcy estate to employ attorneys to

assist with his or her duties.

        26.     The power of a debtor-in-possession to employ professionals is the same as a

trustee. 11 U.S.C. § 1107(a); United States v. Price Waterhouse, 19 F.3d 138, 141 (3d Cir. 1994).




Case 5:21-bk-01873-MJC            Doc 19 Filed 09/03/21 Entered 09/03/21 12:49:28             Desc
                                  Main Document     Page 4 of 7
       27.     The position is based upon the requirement that any professional retained by the

debtor be disinterested and not hold an interest which is adverse to the estate. 11 U.S.C. § 327(a);

In re Marvel Entertainment Group, Inc., 140 F.3d 463, 475 (3d Cir. 1998).

       28.     Section 101(14) of the Bankruptcy Code defines a disinterested person as someone

who does not have an interest materially adverse to the interest of the estate or of any class of

creditors or equity security holders, by reason of any direct or indirect relationship to, connection

with, or interest in, the debtor, or for any other reason. 11 U.S.C. § 101(14)(C).

       29.     The standards in Section 327(a) “serve the important policy of ensuring that all

professionals appointed pursuant to section 327(a) tender undivided loyalty and provide untainted

advice and assistance in furtherance of their fiduciary responsibilities.” Rome v. Braunstein, 19

F.3d 54, 58 (1st Cir. 1994). See also In re Prudent Holding Corp., 153 B.R. 629, 631 (Bankr.

E.D.N.Y. 1993) (“Bankruptcy Code § 327(a) is a prophylactic provision designed to insure that

the undivided loyalty and exclusive allegiance required of a fiduciary to an estate in bankruptcy is

not compromised or eroded.”)

       30.     The catch-all clause provided in Section 101(14)(C) “is sufficiently broad to

include any professional with an interest or relationship that would even faintly color the

independence and impartial attitude required by the Code.” In re Crivello, 134 F.3d 831, 835 (7th

Cir. 1998)(internal quotations and citations omitted)(emphasis added).

       31.     As a general proposition, “the dual representation of a closely held corporation and

its principal has been disfavored by various bankruptcy courts.” In re Cunzolo, 423 B.R. 735, 737

(Bankr. W.D. Pa. 2010), citing In re BH & P, Inc., 949 F.2d 1300 (3d Cir. 1991); In re Bohahck

Corp., 607 F.2d 258 (2d Cir. 1979); In re Frascella Enters., Inc., 2006 Bankr. LEXIS 1031, 2006

WL 1530256 (Bankr. E.D. Pa. 2006).




Case 5:21-bk-01873-MJC         Doc 19 Filed 09/03/21 Entered 09/03/21 12:49:28                 Desc
                               Main Document     Page 5 of 7
        32.     The Third Circuit has adopted a “case-specific” conflicts-of-interest analysis that is

largely “committed” to the sound discretion of the bankruptcy court. In re BH & P, Inc., 949 F.2d

1300, 1310-14 (3d Cir. 1991)

        33.     The UST objects to Mr. Christman’s representation of the Debtor, due to the

existence of either an actual or potential conflict of interest with Mr. Ramos.

        34.     Mr. Ramos, and his wife, are the Debtor’s purported tenants and based upon all

available information, are in default on the lease claimed by the Debtor and the Debtor may take

actions that impact the interests of the Ramos.

        35.     Regardless of what, if any actions, the Debtor and the Ramos will both need legal

guidance from Mr. Christman who is attempting to represent both the landlord and the tenants in

this dispute.

        36.     The UST posits that Mr. Christman is unable to tender his “undivided loyalty and

provide untainted advice” to the Debtor in the Chapter 11 case and Mr. Ramos, given his current

role as counsel to Mr. Ramos in his Chapter 13 case.

                        RESERVATION OF RIGHTS/CONCLUSION

        37.     The UST reserves all rights and remedies to, among other things, complement,

supplement, modify or renew this limited objection.

                              (Intentionally left blank to end of page)




Case 5:21-bk-01873-MJC          Doc 19 Filed 09/03/21 Entered 09/03/21 12:49:28                 Desc
                                Main Document     Page 6 of 7
       WHEREFORE, the United States Trustee respectfully requests that the Court enter the

attached proposed order scheduling a hearing on the Application to Employ and grant any such

further relief as the Court deems appropriate and just.


                                                     Respectfully submitted,

                                                     ANDREW R. VARA,
                                                     UNITED STATES TRUSTEE,
                                                     REGIONS 3 & 9

                                                     D. TROY SELLARS,
                                                     ASSISTANT UNITED STATES TRUSTEE

                                                     By: /s/ Joseph P. Schalk
                                                     Joseph P. Schalk, Esquire
                                                     Trial Attorney, PA ID 91656
                                                     Office of the U.S. Trustee
                                                     228 Walnut Street, Room 1190
                                                     Harrisburg, PA 17101
                                                     (717) 221-4515
Date: September 3, 2021




Case 5:21-bk-01873-MJC         Doc 19 Filed 09/03/21 Entered 09/03/21 12:49:28         Desc
                               Main Document     Page 7 of 7
